        Case 1:15-cv-09935-NRB Document 105 Filed 10/12/18 Page 1 of 1




                                                     October 12,
                                                             12, 201
                                                                 20188
VIA ECF
Honorable Naomi Reice Buchwald
United States District Judge
United States Courthouse
500 Pearl Street
New York, NNew
             ew York
                 York 10007

       Re: Gordon v. Dingman
                     Dingman,, 15 Civ. 9935 (NRB) (NS)

Dear Judge Buchwald:
           Buchwald:

       We are plaintiffs’ counsel in the above-
                                         above-referenced
                                                referenced case
                                                           case..

       In
        n an Order dated July 16, 2018 (ECF 95), the Court declared that the proposed Second
Amended Complaint filed by Plaintiffs at ECF 64 64--22 “is deemed
                                                           deemed the operative complaint in this
matter.” By this letter motion we respectfully request that the Court grant us leave to fi
                                                                                         file
                                                                                           le the
Second Amended Complaint as a standalone document on the case docket.

                                              Respectfully yours
                                                           yours,,

                                              /s/Harry H. Rimm
                                              /s/Harry

                                              Harry H. Rimm

cc:    Defendant James T. Dingman (Via Email)
